Case 0:18-cv-62593-DPG Document 99 Entered on FLSD Docket 03/20/2019 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-cv-62593-GAYLES

   FEDERAL TRADE COMMISSION,

                  Plaintiff,

          v.

   SIMPLE HEALTH PLANS LLC, et al.,

               Defendants.
   _________________________________/

              AGREED ORDER GRANTING DEFENDANT STEVEN DORFMAN’S
                SUPPLEMENTAL MOTION FOR EXPEDITED DISCOVERY

         This matter came before the Court ore tenus on March 20, 2019, upon Defendant Steven

  Dorfman’s motion for supplementary expedited discovery from Health Insurance Innovations, Inc.

  (“HII”), the Defendants’ third party administrator (the “Motion”). Specifically, Mr. Dorfman

  requested that the Court authorize Mr. Dorfman to obtain discovery on an expedited basis, as

  afforded by the Court’s previous expedited discovery order [ECF No. 29], from HII relating to the

  value of benefits provided to the Defendants’ customers from the health insurance products that

  they purchased from the Defendants. The Court, having considered the Motion and the record

  before it, noting the FTC’s agreement to the requested relief, and finding good cause ORDERS:

         1.      The Motion is GRANTED.

         2.      Mr. Dorfman is authorized to conduct supplementary expedited discovery under

  the same Expedited Discovery Procedures afforded to the FTC and Receiver in Section XXII of

  the Show Cause Order [ECF No. 15], for the purpose of obtaining evidence relating to the benefits

  afforded to the Defendants’ customers.
Case 0:18-cv-62593-DPG Document 99 Entered on FLSD Docket 03/20/2019 Page 2 of 3



         3.      Notwithstanding the provisions of the Fed. R. Civ. P. 26(d) and (f) and

  30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a), 34, and 45, Mr. Dorfman, the FTC, and the

  Receiver are granted leave, at any time after service of this Order, to conduct limited expedited

  discovery of HII in connection with obtaining all documents and data relating to the value of the

  benefits provided to any of the Defendants’ customers pursuant to those customers’ use of any

  products sold or marketed by the Defendants. The limited Expedited Discovery set forth in this

  Section shall proceed as follows:

              a. Mr. Dorfman, the FTC, and the Receiver may take the deposition of HII or its

                 employees or representatives. Forty-eight hours of notice shall be sufficient notice

                 for such depositions. The limitations and conditions set forth in Fed. R. Civ. P.

                 30(a)(2)(B) and 31(a)(2)(B) regarding subsequent depositions of an individual

                 shall not apply to depositions taken pursuant to this Section. Any such deposition

                 taken pursuant to this Section shall not be counted towards the deposition limit set

                 forth in Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A) and depositions may be taken

                 by telephone or other remote electronic means.

              b. Mr. Dorfman, the FTC, and the Receiver may serve subpoenas upon HII that direct

                 production or inspection within five days of service.

              c. Any expedited discovery taken pursuant to this Section is in addition to, and is not

                 subject to, the limits on discovery set forth in the Federal Rules of Civil Procedure

                 and the Local Rules of the Court. The expedited discovery permitted by this

                 Section does not require a meeting or conference of the parties, pursuant to Fed.

                 R. Civ. P. 26(d) and (f).




                                                  2
Case 0:18-cv-62593-DPG Document 99 Entered on FLSD Docket 03/20/2019 Page 3 of 3



         4.     This Order supplements the relief afforded to any or all of the Defendants in any

  previous discovery orders.

         5.     This Order is without prejudice to any of the parties or the Receiver seeking

  expanded discovery rights.

         6.     This Order does not modify the Preliminary Injunction Scheduling Order entered

  by the Court on February 8, 2019 [ECF No. 76].

         DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of March, 2019.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                3
